Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-10 are pending in this application.


Allowable Subject Matter

Claims 7 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Examiner notes that claims 2 and 3 are in similar standing as claims 7 and 8 except for the outstanding 101 rejection on the claims.


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5 are rejected under 35 U.S.C. 101 as being directed to a system without any structural recitations, software per se.  Independent claim 1 recites a system 



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4, 5, 6, 9, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Minh, US 2013/0091117 (hereinafter Minh) in view of Sommer et al., US 2010/0262454 (hereinafter Sommer) and further in view of Kuboyama et al., US 2003/0061030 (hereinafter Kuboyama).

Claims 1, 6, Minh teaches A system for predicting an emotion of a user by using a web content comprising: 
a URL (uniform resource locator) collection unit for collecting a URL of a web page including a predetermined number of or more texts among a plurality of web pages connected using a web browser previously installed in a user terminal (see [0020] – [0025], “The sentiment engine 22 includes a sentiment module 24 configured to gather opinions or determine sentiment expressed in documents, a crawling module 26 configured to crawl servers 12 to obtain at least a subset of the documents or opinions from social media websites 14, a keyword module 28 configured to extract keywords from documents,” where documents represents web pages, and “In one embodiment, the most frequent n-grams are identified. At steps 48 and 50, respectively, these keywords are then used to identify categories,” [0028] – [0030], maintain “URLs” associated and “parses the specific websites and in that specific web pages from where relevant information is obtained” where websites and webpages installed on user’s terminals to view and create content represents web browser previously installed in a user terminal); 
a representative URL selection unit for selecting a category-specific representative URL (see Fig. 4, [0025] – [0030], “keywords are then used to identify categories,” “At step 62, the crawling module 26 is configured to start from a seed node (a web page of the website from where the web crawling 26 starts crawling) and extracts all the hyperlinks from the web page at step 64...download web pages that are relevant to a particular topic and avoid downloading all others. Thus, seed URLs can be significant in the web crawler module 26” [0036], “classification module 32 determines set of keywords that are where need URL for identifying categories represents a category-specific representative URL), a basic emotion-specific representative URL (see Fig. 4, [0025] – [0030], “sentiment engine 22 is configured to conduct training separately for each category as the same opinion bearing keyword (i.e., adjective, adverb, etc.) that might have different polarities based on a particular category” and “At step 62, the crawling module 26 is configured to start from a seed node (a web page of the website from where the web crawling 26 starts crawling) and extracts all the hyperlinks from the web page at step 64...download web pages that are relevant to a particular topic and avoid downloading all others. Thus, seed URLs can be significant in the web crawler module 26” [0039], “identifying sentiment words...Any sentence that classified into a category is then analyzed for the sentiment-bearing keywords,” [0052], “After the sentiment candidates are identified, for each adjective and keyword pair in the given sentiment sentence, the sentiment engine 22 is configure to compute the distance between them. If the distance is greater than a predefined threshold, then that sentiment candidate is identified as a sentiment sentence for the category that keyword belongs to. Otherwise, the sentiment candidate is ignored” where selected sentiment candidate for a category represents that is derived from a crawled URL represents basic emotion-specific representative URL). 

Sommer teaches “a dimensional emotion-specific representative URL according to contents included in a plurality of collected URLs” (see [0052], singular sentiment vector representative of the area in the sentiment document vector space over all a action documents,” [0068], “constructing a historical document sentiment vector space for gaining some insight on the historical sentimentality of the topic and/or measuring the sentimentality of a sample term string using the historical document sentiment vector space as the sentiment standard” and “Historical documents can take many forms, for instance articles, publications, periodicals, postings or other writings, electronic forms of hard copies, electronic documents, transcripts of oral communications, online documents, blogs and forums, even financial statements, conference/earning calls, advisories, warnings and reports” where singular sentiment vector representative of an electronic document associated URL represents a dimensional emotion-specific representative URL).  It would have been obvious to one skilled in the art at the time of the invention to modify the teachings of Minh with the teachings of Sommer because both Minh and Summer are analogous concerning sentiment/category based keyword classification (see Sommer, [0011], “The co-occurrence of specific words, terms, and phrases within many documents populating the action regions of the sentiment vector space gives them a position within a high-dimensional vector space which corresponds with specific events common within those documents,” [0064], “sample document may be similarity scored against all other documents in the document sentiment vector space for the most similar document in the group. Documents, publications and articles can be identified as "similar" using a variety of techniques, including keyword similarity, Latent Semantic Analysis (or variants), classify sentences into categories with their sentiments,” [0035] – [0039], [0075] – [0079]). 

The combination further teaches 
a representative vocabulary set creation unit for creating vocabulary sets representing a category, a basic emotion, and a dimensional emotion, respectively, on the basis of the selected representative URLs (see Minh, [0023] – [0026], “extract keywords from documents...classify document, sentences, and/or keywords” for categories, [0033] – [0040], “extract the sentiment-bearing keywords” represents extracting keywords to represent categories, sentiments (representing basic emotion), see Sommer, [0011], “occurrences of sentiment-significant words, terms, and phrases across several of the documents,” [0064], [0126], “keywords and tags are correlated to sentiment scores”); 
a vocabulary extraction unit for crawling a plurality of texts included in a web page of a URL to be classified, and then extracting a plurality of vocabularies (see Minh, [0023] – [0025], [0028], “process of web crawling for keyword identification and category identification”); and 
a selection unit for comparing document similarities between the plurality of extracted vocabularies and the vocabulary sets representing a category, a basic emotion, and a dimensional emotion, respectively, which are created by the representative vocabulary set creation unit, and then selecting a category, a basic emotion, and a dimensional emotion of the web page (see Minh, [0023] – [0027], “classify sentences into categories with their sentiments,” [0035] – [0039], [0075] – [0079], “configured to compare with SatMetrix NPS score for a given domain,” classification into identified categories and sentiments by comparison with other sentences in defined categories/sentiments, see Sommer, [0011], [0039] – [0042], “making semantic comparisons of documents by representing them as document vectors in a document vector space,” [0052], comparison with other documents to determine dimension emotion of web page/electronic document). 

Kuboyama teaches crawling a plurality of texts “which are classified into morpheme units through natural language processing (NLP)” (see [0067], [0078] – [0079], “natural language processing apparatus installs this learned connection cost table, and uses it in analysis, it can provide a high-precision morphological analysis process” and determining “features of morphemes”).  It would have been obvious to one skilled in the art at the time of the invention to modify the teachings of Minh and Sommer with the teachings of Kuboyama because morphological analysis is a critical and effective part of phrase relation and semantic analysis of text for classification (see Kuboyama, [0002] – [0003], “Morphological analysis is the first step of a natural language process, and phrase relation analysis, pronunciation, semantic analysis, context analysis, and the like are made based on the morphological analysis result”).


wherein the representative vocabulary set creation unit crawls the plurality of texts included in the URL, and then creates a vocabulary set representing a category (see Minh, [0028] - [0031], utilize seed URL to crawl text and identify keywords) by separating vocabulary into morpheme units and adding nouns of a morpheme form through natural language processing (NLP) (see Kuboyama, [0067], [0078] – [0079], “natural language processing apparatus installs this learned connection cost table, and uses it in analysis, it can provide a high-precision morphological analysis process” and determining “features of morphemes”), and 
creates a vocabulary set representing a basic emotion and a vocabulary set representing a dimensional emotion by adding a noun, a verb, and an adjective of the morpheme form (see Minh, [0026], “to conduct training separately for each category as the same opinion bearing keyword (i.e., adjective, adverb, etc.) that might have different polarities based on a particular category,” Kuboyama, [0035], [0071], analysis identifying “verb base” and “noun,” [0076], [0078] - [0079]). 

Claims 5, 10, the combination teaches the system for predicting an emotion of a user by using a web content of claim 4, 
wherein the selection unit 
exceeds a predetermined threshold” representing highest document similarity as a category), 
selects a vocabulary of a basic emotion of the highest document similarity as a basic emotion of the URL accessed by the user by comparing the document similarities between the extracted plurality of vocabularies and a vocabulary set representing the basic emotion (see Minh, Fig. 5, “process is used to identify...opinion bearing keywords,” [0033] – [0036], [0038] – [0048], “the most adj acent adjective to the category keywords are identified as the effective adjectives”), and 
selects a vocabulary of a dimensional emotion of the highest document similarity as a dimensional emotion of the URL accessed by the user by comparing the document similarities between the extracted plurality of vocabularies and a vocabulary set representing the dimensional emotion (see Sommer, [0008], [0011], [0051], “The combination of a high occurrence frequency and co-occurrence frequency further increases a document's cumulative sentiment score of the contemporaneous publication is defined as the highest semantic similarity score to any of the action historical documents from the historical sentiment document vector space”). 



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cao et al., US 2015/0106360. Fig. 6, [0006] “The computer determines a sentiment of each of the active users based on the computed sentiment score of each of the selected keywords that are authored by a particular active user”
Parikh et al., US 2012/0191730. [0042] “sentiments about the keyword are displayed as a graph of sentiment for the keyword over time”
Fayyad et al., US 2007/0282785. [0025] “user data...may include any of the wide variety of demographic and behavioral data...user’s online actions and preferences...frequently visited sites, sites or services for which the user is registered, categories of content browsed, frequency of site visits, duration spent on the site, etc”
Mardikar, US 2012/0158503. [0057] “the pattern identifying module 186 may be utilized by the service provider 180 to identify a mood of the user based 
Chun et al., US 2014/0089399. [0032] “emotion history unit 135 is configured to track and store emotional states of the user determined by emotion determination unit 125, e.g., based on one or more tracking criteria, e.g., user's past locations, for a past time period, browsing history, etc”
Geurts et al., US 2014/0350349. [0007] “logging information about activities of individuals and further information about emotions of the individuals and associated with the activities. The information about the emotions of a specific individual is registered over time in a history log”
Pan et al., US 2013/0031107. [0020], Fig. 2
Parthasarathy et al., US 2012/0150833. [0066]

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENSEN HU whose telephone number is (571)270-3803. The examiner can normally be reached Monday - Friday 9-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENSEN HU/Primary Examiner, Art Unit 2169